



--------------------------------------------------------------------------------

EXHIBIT 10.17


SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS
WITH BERKSHIRE HATHAWAY ENERGY COMPANY
NAMED EXECUTIVE OFFICERS AND DIRECTORS


Berkshire Hathaway Energy Company's ("BHE") continuing named executive officers
each receive an annual salary and participate in health insurance and other
benefit plans on the same basis as other employees, as well as certain other
compensation and benefit plans described in BHE's Annual Report on Form 10-K.


The named executive officers are also eligible to receive a cash incentive award
under BHE's Performance Incentive Plan ("PIP"). The PIP provides for a
discretionary annual cash award that is determined on a subjective basis and
paid in December. In addition to the PIP, the named executive officers are
eligible to receive discretionary cash performance awards periodically during
the year to reward the accomplishment of significant non-recurring tasks or
projects. Mr. Gregory E. Abel has not been granted discretionary cash
performance awards in the past five years. Mr. Patrick J. Goodman and Ms.
Natalie L. Hocken are participants in BHE's Long-Term Incentive Partnership Plan
("LTIP"). Mr. Abel does not participate in the LTIP. A copy of the LTIP is
incorporated by reference to Exhibit 10.9 to BHE's Annual Report on Form 10-K
for the year ended December 31, 2014. Mr. Abel is a participant in BHE's
Incremental Profit Sharing Plan ("IPSP"). Mr. Goodman and Ms. Hocken do not
participate in the IPSP. A copy of Mr. Abel's IPSP is incorporated by reference
to Exhibit 10.2 to BHE's Annual Report on Form 10-K for the year ended December
31, 2013.


Base salary for continuing named executive officers for BHE's fiscal year ending
December 31, 2016, is shown in the following table:
Name and Title
Base Salary
Gregory E. Abel
Chairman, President and Chief Executive Officer
$
1,000,000


Patrick J. Goodman
Executive Vice President and Chief Financial Officer
$
470,000


Natalie L. Hocken
Senior Vice President and General Counsel
$
410,000





Mr. Abel is a director of BHE, but does not receive additional compensation for
his service as a director other than what he receives as an employee of BHE. The
other members of the BHE board of directors do not receive compensation for
their service as directors.






